Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to a request for continuing examination filed on 06/09/2021 for application number 16/593,439. Claims 1-6, 8-10, and 12-14 have been amended. Claims 1-20 are pending.

Reason for Allowance
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Tooher et al. (US 20120069731 A1; hereinafter “Tooher”) 
Zhang et al. (US 20160360398 A1; hereinafter ”Zhang”)
Chun et al. (US 20200187088 A1; hereinafter ”Chun”)
Ren et al. (US 20130329638 A1; hereinafter “Ren”)
Jeong et al. (US 20170223521 A1; hereinafter “Jeong”)
Velev et al. (US 20180139671 A1; hereinafter “Velev”)

Regarding claim 1
“determining, by the MME, that the UE is presently registered with a first circuit- switched (CS) network 
de-registering, by the MME and at least in part in response to receiving the combined attach request, the UE from the first CS network; 
receiving, by the MME node, an extended service request (ESR) from the UE indicating that the UE is requesting to fall back to a second CS  network; and
 in response to receiving the combined attach request and the ESR from the UE: registering the UE with the second CS network; and establishing the voice-based communication session over the second CS network.”
In contrast, the closest prior art, Tooher, discloses a method comprising: performing, by a mobility management entity (MME) node of a telecommunications network, a combined attach procedure (Abstract; [0021]); determining that the UE is not presently registered with a circuit-switched (CS) network ([0029]); receiving, by the MME node, an extended service request (ESR) from the UE indicating that the UE is requesting to fall back to a circuit-switched (CS) network ([0021]; [0028] and Fig. 1); and in response to the receiving of the ESR from the UE: registering the UE with the CS network ([0030] and Fig. 1), and establishing the voice-based communication session over the CS network ([0033]; [0035] and Fig. 1).  
Zhang discloses a combined attach request procedure comprising: receiving, by a mobility management entity (MME) node of a telecommunications network, a combined attach request from a user equipment (UE) ([0044], [0045]); and sending, by the MME node, to the UE, a message indicating that the combined attach request is accepted ([0057]). 
But, Tooher and Zhang fail to disclose “de-registering, by the MME and at least in part in response to receiving the combined attach request, the UE from the first CS network, and in response to receiving the combined attach request and the ESR from the UE: registering the UE 
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 
The same reasoning applies to claims 6 mutatis mutandis.  Accordingly, claims 1-13 are allowed.

Regarding claim 14, the prior art of record documents, individually or in combination, do not disclose the following feature, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“refraining, at least in part in response to receiving the combined attach request, from registering the UE with a circuit-switched (CS) network.”
In contrast, the closest prior art, Tooher, discloses a method comprising: performing, by a mobility management entity (MME) node of a telecommunications network, a combined attach procedure (Abstract; [0021]); and receiving, by the MME node, from a mobile switching center (MSC), a notification of an incoming session request originating from a second UE to establish a communication session over a circuit-switched (CS) network with the first UE ([0021] [0038] and FIG. 2). But Tooher does not disclose (a) receiving, by a mobility management entity (MME) node of a telecommunications network, a combined attach request from a user equipment (UE); and sending, by the MME node, to the UE, a message indicating that the combined attach request is accepted; (b) in response to receiving the combined attach request and the ESR from the UE: registering the UE with the CS network, and establishing the voice-based communication session over the CS network; and (c) refraining, at least in part in response to receiving the combined attach request, from registering the UE with a circuit-switched (CS) network.
Zhang discloses a combined attach request procedure comprising: receiving, by a mobility management entity (MME) node of a telecommunications network, a combined attach request from a user equipment (UE) ([0044], [0045]); and sending, by the MME node, to the UE, a message indicating that the combined attach request is accepted ([0057]). But, Zhang is also silent about “refraining, at least in part in response to receiving the combined attach request, from registering the UE with a circuit-switched (CS) network”.
Ren discloses receiving, by the MME node, from an MSC server, a notification of an incoming session request originating from a second UE to establish a communication session over a circuit-switched (CS) network with the first UE; and in response to the receiving of the notification from the MSC server, registering, by the MME node, the first UE with the CS network ([0039]). However, as argued persuasively by the applicant, Ren discusses "in situations where both EPS and CS services are successfully registered through E-UTRAN 205, user equipment 115-a may request the MME 235 to perform CSFB procedures when CS domain services are required," (Ren, paragraph [0039]). However, a UE that is registered to both an EPS and CS service does not teach or otherwise suggest "refraining, at least in part in response to receiving the combined attach request, from registering the UE with a circuit-switched (CS) network," as amended claim 14 recites. Rather, Ren discusses that the UE is registered.
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 14 is allowable over the prior art of record. 
Accordingly, claims 14-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471